Case 21-30085-hdh11 Doc 218-1 Filed 02/23/21                  Entered 02/23/21 14:19:01           Page 1 of 2



 Judith W. Ross
 State Bar No. 21010670
 Frances A. Smith
 State Bar No. 24033084
                                                                                                      A
 Eric Soderlund
 State Bar No. 24037525
 Jessica L. Voyce Lewis
 State Bar No. 24060956
 Ross & Smith, PC
 700 N. Pearl Street, Suite 1610
 Dallas, Texas 75201
 Telephone: 214-377-7879
 Facsimile: 214-377-9409
 Email: judith.ross@judithwross.com
         frances.smith@judithwross.com
         eric.soderlund@judithwross.com
         jessica.lewis@judithwross.com
 Counsel for Membership
 Marketing Partners, LLC

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   (DALLAS DIVISION)

 IN RE:                                            §
                                                   §        CHAPTER 11
 NATIONAL RIFLE ASSOCIATION                        §
 OF AMERICA and SEA GIRT LLC,                      §        CASE NO. 21-30085-hdh-11
                                                   §
                 DEBTORS. 1                        §        JOINTLY ADMINISTERED
                                                   §

     DECLARATION OF MURRAY DRECHSLER IN SUPPORT OF MMP’S MOTION FOR
     AN ORDER REQUIRING THE UNITED STATES TRUSTEE TO RECONSTITUTE THE
                OFFICIAL COMMITTEE OF UNSECURED CREDITORS

          I, Murray Drechsler, submit this declaration relevant to the Motion for an Order

 Requiring the United States Trustee to Reconstitute the Official Committee of Unsecured

 Creditors [Dkt 164] (the “Motion”) filed by creditor and party-in-interest Membership

 Marketing Partners, LLC (“MMP, LLC”) in the above-referenced case.

 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
Case 21-30085-hdh11 Doc 218-1 Filed 02/23/21          Entered 02/23/21 14:19:01         Page 2 of 2




          I am familiar with the matters set forth herein, and I have personal knowledge of

 the matters set forth herein. If called upon to testify, I would testify as follows:

                                           TESTIMONY

     1.      I am the current Manager of MMP, LLC.

     2.      MMP, LLC is not legally related to or affiliated with the National Rifle

 Association “NRA”).

     3.      MMP, LLC maintains offices in Old Town Alexandria, as well as being a tenant

 in a building owned by the NRA, paying market rent.

     4.      MMP, LLC is not asking the Court to order the U.S. Trustee to add MMP to the

 Official Unsecured Creditors’ Committee (the “OCC”) in the above-referenced case.

     5.      MMP, LLC does not want to serve on the OCC.

          Pursuant to 28 U.S.C. § 1746, I, Murray Drechsler, declare under penalty of perjury

 that the foregoing is true and accurate to the best of my knowledge and belief.

 Dated: February 23, 2021

                                             _________________________
                                             Murray Drechsler
                                             Manager
                                             MMP, LLC




 Declaration of Murray Drechsler                                                                2
